Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL ACTION is in response to Applicant’s amendment of 11 November 2020. Claims 1-8 are pending and have been considered as follows. 
Response to Arguments
Applicant’s arguments with respect to claim interpretation under 35 USC 112(f), rejection under 35 USC 112(a) and rejection under 35 USC 112(b) regarding the limitation “angle control unit” have been considered and are persuasive. Therefore, claim interpretation under 35 USC 112(f), rejection under 35 USC 112(a) and rejection under 35 USC 112(b) regarding the limitation “angle control unit” have been withdrawn.
Applicant’s arguments with respect to claim interpretation under 35 USC 112(f), rejection under 35 USC 112(a) and rejection under 35 USC 112(b) regarding the limitation “vehicle information sensing unit” have been considered and are NOT persuasive. Specifically, Applicant argues:
Concerning the "vehicle information sensing unit", according to the specification of the present invent, which is limited to be adapted to sense the vehicle and generates a sideways displacement information, it is well known to a person with ordinary skill in the art that there are various devices or sensors that can be used to sense or detect the displacement of an object, such as an accelerometer, Global Positioning System (GPS), inertial measurement unit (IMU), gyroscope, camera with image analysis function, etc. It is clear and effortless for one skilled in the art to apply any of the above listed devices or sensors and carry out the present invention. Since … the limitation of the vehicle information sensing unit should be clear and concise for 

The Examiner’s Response:
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Applicant hasn’t argued the 112(f) interpretation; therefore, the limitation is still be interpreted under 35 USC 112(f).  When a limitation is interpreted under 35 USC 112(f) interpretation, the Examiner has to look to the specification for structural support. In the present application, there is no structural support provided for the limitation being interpreted under 35 USC 112(f), which is why the 112a and 112b rejections are made. Further, applicant’s arguments that the structure is inherent (“it is well known to a person with ordinary skill in the art that there are various devices or sensors that can be used to sense or detect the displacement of an object, such as an accelerometer, Global Positioning System (GPS), inertial measurement unit (IMU), gyroscope, camera with image analysis function, etc”) are not persuasive, as this structure is not actually present in the specification.  Moreover, in the limitation there are two functions listed for the vehicle information sensing unit – to sense a vehicle and to generate sideways displacement information. While applicant argues that the various sensors are known devices to detect/sense the vehicle and displacement information, this is contradicted by applicant’s specification wherein the sideways displacement information is calculated using an equation (see page 12, line 23 – page 13, line 20). As such, it is not inherent that a sensor is what is actually performing these functions.

	Applicant’s arguments with respect to the rejection of claims 2-4 and 6-8 in item 6 of the office action of 30 July 2020 under 35 USC 112(b) have been considered and are persuasive. Therefore, the rejection of claims 2-4 and 6-8 under 35 USC 112(b) as set forth in the office action of 30 July 2020 have been withdrawn.
Applicant’s arguments with respect to the rejection of claims 1, 2, 4-6 and 8 under 35 USC 103 as set forth in the office action of 30 July 2020 have been considered and Examiner agrees that the amendments to the claims overcome the 103 rejection. However, upon further consideration, a new ground(s) of rejection is made as outlined below. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “vehicle information sensing unit” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Please see rejections under 35 USC 112(a) and 35 USC 112(b) below. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description merely just states “vehicle information sensing unit” (e.g. pages 9 and 11) without any direct example of the corresponding .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 5 are indefinite because of the recited equation. It is unclear, to the Examiner what each variable in the equation represents; for example, it is unclear what any of variables/characters such as SC(z); B1; B2; B3; B4; A1; A2; A3; A4; z-1; z-2; z-3 or z-4 stands for. Nothing in the specification or the claims gives any guidance as to what these variables are in the equation (other than a vague statement that they are adjustment parameters). Further, it is unclear how A and B are different and what or how any specific vehicle-dependent adjustment parameters would be used in this equation.

Claim limitation “vehicle information sensing unit” in claim 2 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire “vehicle information sensing unit” (e.g. pages 9 and 11) without any direction between what specific devices are used for/as these systems and how they are capable of their functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claims 3, 4 and 6-8 are rejected as being dependent upon a rejected claim.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mardh (US20180265120A1) in view of Ko (US20170113717A1) in further view of Oblizajek (US20120150389A1).
Regarding claim 1, Mardh discloses a system for active steering control with automatic torque compensation (see at least abstract, [0002], [0059] and [0075]) , 3comprising:  4an active steering assistance device generating a steering assistance signal (see at least abstract, [0014], [0024], [0028] and [0052]-[0054]);  5a torque sensor generating a driver's torque signal (see at least abstract and [0052]);  6a processor electrically connected to the active steering assistance device 7and the torque sensor (see at least abstract, Figure 1, [0052] and [0083]), generating a targeted torque signal according to the 8steering assistance signal after receiving the steering assistance signal (see at least abstract, [0014], [0024], [0028] and [0052]-[0054]), receiving 9the driver's torque signal (see at least abstract, Figure 1 and [0052]), overlaying the targeted torque signal on the driver's 10torque signal to generate a steering torque signal (see at least abstract, Figure 2, [0014], [0015], [0024], [0025], [0050], [0061], [0066] and [0075]), and performing an assistance 11logic algorithm according to the steering torque signal (see at least abstract, Figure 2, [0014], [0015], [0024], [0025], [0050], [0057]-[0059], [0061], [0066] and [0075]). 
Mardh does not expressly disclose 12a system-related compensator electrically connected to the processor, 13receiving a computed result after the processor performs the assistance logic 14algorithm, and compensating the computed result; and an electric motor electrically connected to the system-related compensator, wherein the system-related compensator controls a driving current for the electric motor according to the compensated computed result16.
Ko teaches a system-related compensator electrically connected to the processor, 13receiving a computed result after the processor performs the assistance (see at least abstract, [0011] and [0024]); and 15an electric motor electrically connected to the system-related compensator, 16wherein the system-related compensator controls a driving current for the 17electric motor according to the compensated computed result (see at least abstract, [0011], [0024], [0048] and [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mardh to incorporate the teachings of Ko of a system-related compensator electrically connected to the processor, 13receiving a computed result after the processor performs the assistance logic 14algorithm, and compensating the computed result; and 15an electric motor electrically connected to the system-related compensator, 16wherein the system-related compensator controls a driving current for the 17electric motor according to the compensated computed result since they are both related to controlling steering assistance systems and use of Ko would ensure increased safety, reliability and accuracy.
Mardh as modified by Ko does not explicitly disclose compensating the computed result according to the following equation to obtain a compensated computed result: Page 2 of 16MR929-1610 Appl. No. 16/213, Response to Office Action dated 30 July 2020 
    PNG
    media_image1.png
    37
    212
    media_image1.png
    Greyscale
 where An and Bn are vehicle-dependent adjustment parameters. However, such matter is suggested by Oblizajek (see at least abstract, [0019], [0047] and claim 8; Applicant’s remarks and specification regarding the equation used is that the computed result is compensated with a transfer function with vehicle-dependent adjustment parameters which is exactly what is suggested/taught by Oblizajek). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have 
    PNG
    media_image1.png
    37
    212
    media_image1.png
    Greyscale
 where An and Bn are vehicle-dependent adjustment parameters since they are all directed to controlling steering assistance systems and use of Oblizajek would increase accuracy and reliability of the system therefore increasing the overall safety.

Regarding claim 5, claim 5 is commensurate in scope with claim 1. See above for rejection of claim 1. 

Claims 2-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mardh (US20180265120A1) in view of Ko (US20170113717A1) in further view of Oblizajek (US20120150389A1) in further view of Inoue (US20170088174A1) in yet further view of Ooba (US20180009437A1) in still yet further view of Jiang (US20190337561A1).
Regarding claim 2, Mardh discloses receiving the steering assistance signal (see at least abstract, [0014], [0024], [0028] and [0052]-[0054]); the processor determines if the vehicle is at a driver's steering status according 11to the driver's torque signal generated by the torque sensor (see at least [0018], [0019], [0052], [63-65] and [0083]) and determine 12when the vehicle is at the driver's steering status (see at least [0018], [0019] and [63-65]).
 	Mardh also discloses a wheel angle control and wheel angle requests (see at least abstract, [0014], [0049] and [0056]); however, Mardh, as modified by Ko and 
	Inoue teaches an angle sensor electrically connected to the processor, adapted to sense a 20rotation angle of a steering wheel, and generating an angle signal (see at least abstract, [0045] and [0066]); 21a vehicle information sensing unit electrically connected to the processor, 22adapted to sense a vehicle, and generating sideways displacement information (see at least abstract, [0045], [0046] and [0065]); 23wherein 3when receiving the steering assistance signal, the processor first controls 4the rotation angle of the steering wheel to reach a targeted rotation angle through 5the angle control unit according to the steering assistance signal (see at least abstract, [0013]-[0016], [0022]-[0025] and [0045]) and the processor receives a current angle 13signal from the angle sensor when the angle sensor senses a current rotation 14angle of the steering wheel (see at least abstract, [0013]-[0016], [0022], [0045] and [0066]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mardh as modified by Ko and Oblizajek to incorporate the teachings of Inoue of an angle sensor electrically connected to the processor, adapted to sense a 20rotation angle of a steering wheel, and generating an angle signal; 21a vehicle information sensing unit electrically connected to the processor, 22adapted to sense a vehicle, and generating sideways displacement information; 23wherein 3when receiving the steering assistance signal, the processor first controls 4the rotation angle of the steering wheel to reach a targeted rotation angle through 5the angle control unit according to the steering assistance signal and the processor receives a current angle 13signal from the angle sensor when the angle sensor senses a current rotation 14angle of the steering wheel since they are all directed to controlling steering assistance systems and use of Inoue would ensure increased safety and accuracy. Further, it would have been obvious to come the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would 
Even though, Inoue does not teach the angle control unit to be electrically connected the system-related compensator, it would have been obvious to one of ordinary skill in the art that if modifying Mardh as modified by Ko and Oblizajek to incorporate the teachings of Inoue that then the system-related compensator of Mardh as modified by Ko and Oblizajek would be used with Inoue’s teachings in order to ensure maximum efficiency of the system.
Ooba teaches determines 6if a sideways displacement of the vehicle reaches a targeted displacement 7according to the sideways displacement information generated by the vehicle 8information sensing unit (see at least [0080], [0081], [0144], [00147]-[0149] and [0151]) and determine 9when the sideways displacement of the vehicle reaches the targeted 10displacement (see at least [0080], [0081], [0144], [00147]-[0149] and [0151]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mardh as modified by Ko, Oblizajek and Inoue to incorporate the teachings of Ooba of determining 6if a sideways displacement of the vehicle reaches a targeted displacement 7according to the sideways displacement information generated by the vehicle 8information sensing unit  and determine 9when the sideways displacement of the vehicle reaches the targeted 10displacement since they are all directed to controlling steering assistance systems and use of Ooba’s teachings would ensure increased safety, awareness and accuracy. 
(see at least abstract, [0001], [0009], [031]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mardh as modified by Ko, Oblizajek, Inoue and Ooba to incorporate the teachings of Jiang that when the vehicle is at the driver's steering status, the processor calculates an angular error associated with the 15current rotation angle and the targeted rotation angle according to the current 16angle signal, and generates the targeted torque signal according to the angular 17error since they are all directed to controlling steering assistance systems and use of Jiang’s teachings would ensure increased safety, reliability and accuracy.

Regarding claim 4, Mardh discloses wherein when the vehicle is not at the driver's 16steering status, the processor receives the steering assistance signal again (see at least abstract, Figure 1, [0014], [0018], [0019], [0022], [0024], [0028] and [0052]-[0054]).

Regarding claim 6, claim 6 is commensurate in scope with claim 2. See above for rejection of claim 2.

Regarding claim 8, claim 8 is commensurate in scope with claim 4. See above for rejection of claim 4.

Allowable Subject Matter
Claims 3 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please observe the prior arts cited in the attached PTO-892 form. Specifically, Examiner points to US20200086915A (see at least abstract, [0008], [0011], [0015], [0017], [0021], [0046], [0048] and [0055]) and US20190359248A (see at least abstract and [0014]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667